Citation Nr: 0821830	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  00-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Waiver of recovery of an overpayment of Dependency and 
Indemnity Compensation (DIC) benefits in the amount of 
$72,088.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from July 1970 until his death 
in April 1971.  The appellant was his spouse at the time of 
his death.  She subsequently remarried, but is now reported 
to be divorced.

This matter comes before the Board of Veterans' Appeals 
(Board) from adverse decisions by the Committee on Waivers 
and Compromises (Committee) of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

When this matter was last before the Board in July 2007, it 
was determined that the overpayment in the amount of 
$72,088.00 had been validly created, and that there was no 
indication of bad faith on the part of the appellant in 
connection with the overpayment.  Because of these findings, 
the matter was remanded to the Committee at the RO for the 
adjudication of the issue of whether the enforcement of 
collection of the overpayment against the appellant would 
violate the principles of equity and good conscience.  A 
supplemental statement of the case was issued in December 
2007 that denied a waiver of the overpayment under the 
principles of equity and good conscience, and the case was 
returned to the Board.  



FINDINGS OF FACT

1.  The appellant was awarded Dependency and Indemnity 
Compensation (DIC) benefits effective April 14, 1971, and was 
notified of the need to report any change in her marital 
status.

2.  The appellant remarried in October 1984.  The VA did not 
receive notice of the appellant's remarriage until July 1999, 
resulting in an overpayment indebtedness of $72,088.00.  

3.  The appellant was not without fault in the creation of 
the overpayment by virtue of her failure to use due diligence 
in notifying VA of her remarriage and in verifying the 
termination of her DIC benefits.  The appellant's fault was 
mitigated by intervening acts of others that were beyond the 
control or knowledge of the appellant.  

4.  VA was not without fault in the creation of the 
overpayment by virtue of its failure to adequately monitor 
the address of the appellant, her marital status, and the 
distribution of the DIC benefits.  VA's fault was mitigated 
by intervening acts of others that were beyond the control or 
knowledge of VA.

5.  Neither VA nor the appellant would be unjustly enriched 
if a substantial partial waiver of the overpayment were 
granted.  

6.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of that portion of the overpayment not waived 
herein without resulting in undue financial hardship, and 
repayment of this portion of the overpayment would not be 
inequitable.  


CONCLUSIONS OF LAW

1.  A partial waiver of the appellant's overpayment 
indebtedness to VA in the amount of $36,044.00 is consistent 
with the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2007).  

2.  Recovery of the remainder of the appellant's overpayment 
indebtedness to VA, in the amount of $36,044.00 does not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.962, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to her case.  The appellant was provided several 
opportunities, including most recently in November 2007, to 
provide current financial information and other pertinent 
evidence in support of her claim that she was without fault 
in the creation of the overpayment and that the collection of 
the overpayment would impose an undue hardship upon her.  In 
response to that request, the appellant did submit an updated 
financial status report.  In March 2008, she submitted a 
statement in which she indicated that she did not want an 
additional Board hearing and noting that the matter had been 
under review for over 9 years, she requested an immediate 
decision based upon the evidence of record.  

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of Dependency and Indemnity Compensation 
(DIC) benefits in the amount of $72,088.00.  Following the 
Board's 2007 remand, the Committee found that the collection 
of the overpayment from the appellant would not be against 
the principles or equity and good conscience.  See 38 C.F.R. 
§ 1.965 (2007).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The evidence in the claims file supports the following 
factual background:  

The veteran died in service in April 1971.  In June 1971, the 
appellant submitted her application for DIC benefits as the 
surviving spouse of the veteran.

A VA Form 20-822 indicates the payment of VA DIC benefits in 
the amount of $177.00 per month, effective April 14, 1971.  
That form indicated that a VA Form 21-6753, Original or 
Amended Dependency and Indemnity Compensation Award, was 
enclosed in the mailing.  Although not placed in the claims 
folder, it is noted that the VA Form 21-6753 advises 
appellants of their rights and responsibilities and instructs 
them to notify VA of any change in marital status.  Such form 
also notes that payment of DIC compensation to a surviving 
spouse would be discontinued upon remarriage or death.

In a VA Form 26-1817, Request for Determination of Loan 
Guaranty Eligibility received in May 1984, the appellant 
indicated that she was not presently married.  That document 
showed the appellant to have a [redacted] Street address.

In June 1984, the appellant obtained a VA guaranteed loan 
that was used for the purchase of a home on [redacted] Street.  
Upon making application for the loan, the appellant indicated 
that she was an office manager in a real estate sales and 
investment company with 4 years experience.  She noted that 
her address at the time of the application was on [redacted] 
Street.  She noted further, however, that it was her 
intention to reside at the [redacted] Street address.  

On July 1, 1985, the appellant defaulted on the VA guaranteed 
loan that had been secured by her home on [redacted] Street.  
In September 1985, VA was advised by the mortgage holder that 
the appellant continued to occupy the home on [redacted] 
Street, but ignored their efforts to contact her.  VA was 
further advised that the appellant was "employed with good 
income and also collected VA's widow pension, so there was no 
valid reason for the default."  

The VA loan guaranty file contains correspondence from the 
mortgage holder's foreclosure department to the Department of 
Housing and Urban Development (HUD) dated in March 1986, that 
indicated that the appellant's husband's name was "[redacted]."  

Foreclosure of the VA guaranteed loan occurred in April 1986, 
resulting in the appellant's loan guaranty indebtedness to VA 
of $19,241.64 [Note:  Not at issue herein].  In June 1986, VA 
was advised that the appellant continued to occupy the home 
on [redacted] Street that she had purchased with the VA loan.  
Ultimately, the home was resold by VA in 1986, and the 
appellant presumably moved out.  

The claims folder contains correspondence from VA to the 
appellant in 1986, 1988, and 1990, informing her of increases 
in the pay rate of her compensation benefits.  Such letters 
were sent to the appellant at a [redacted] Street address.

In a June 1994 letter from VA, it was noted that the 
appellant had failed to respond to an inquiry regarding her 
present marital status.  Because she did not send back her 
questionnaire form, VA proposed to stop her benefits 
effective June 1, 1984 (this was apparently a typographical 
error, as the date should have read June 1, 1988), the first 
day of the month following the last date that her marital 
status could be verified.  The appellant was informed that 
she had 60 days to submit new evidence showing why the 
proposed action should not be undertaken.  That communication 
was sent to the appellant at a [redacted] Street address.

A September 1994 letter from VA explained to the appellant 
that, since she had failed to respond to their requests for 
information regarding her marital status, her benefits had 
been stopped effective June 1, 1988, the first day of the 
month following the last date that VA records indicated that 
she was not remarried.  That communication was sent to the 
appellant at a [redacted] Street address.

An October 1994 letter from VA apprised the appellant that 
she had incurred an overpayment in the amount of $49,276.00.  
Again, the letter was addressed to the appellant at a [redacted]
[redacted] Street address.

In May 1999, the appellant requested a waiver of the VA debt.  
As stated in that communication and in a subsequent June 1999 
letter, the appellant reported that she had remarried in 
October 1984 and that she wrote to VA stating that she was no 
longer entitled to her pension.  She claimed that she never 
heard back from VA and assumed that everything had been taken 
care of.  She went on to explain that she received a letter 
from the Department of the Treasury stating that her federal 
income tax refund was being seized due to her debt to VA.  
The appellant contends that this was the first point at which 
she was even aware that a debt existed.  She also stated that 
she never received any of the VA monies but rather indicated 
that such funds were direct-deposited into a savings account 
in her parents' names.  It was contended that the appellant's 
mother had taken the monies for her own use.  Documentation 
of suspicious activity involving that account appears to 
support that contention.  However, while the Board had 
previously requested that a field interview with the mother 
be arranged, the appellant's mother died before this was 
scheduled.

The claims file contains evidence documenting that the 
appellant's DIC benefits were distributed to her by direct 
bank deposit in a savings account that she shared with her 
mother and her father.  Evidence further documents that 
although the appellant's name was eventually removed from the 
savings account leaving the appellant's mother and father as 
the only named account holders, VA benefits continued to be 
deposited directly into the same account, and withdrawn 
immediately after each deposit.  

In a May 1999 decision by the Committee on Waivers and 
Compromises, the appellant's request for a waiver of 
overpayment was denied.  The committee noted that 
applications for waiver must be received within 180 days from 
the notification of indebtedness, and that the appellant had 
not submitted her waiver request within this time frame.  The 
appellant appealed that determination.

In correspondence received by VA in July 1999, the appellant 
indicated that she had remarried in October 1984, and that 
she had informed VA of her remarriage in November 1984.  In 
support of her statement, she included a copy of a 
handwritten statement to VA, dated October 29, 1984, with a 
notation that it was sent on November 11, 1984, noting her 
marriage in October 1984, and a copy of her October 1984 
marriage license.  In the statement, the appellant indicated 
her understanding that it was mailed for the purpose of 
terminating her widow's benefits because of her remarriage.  

In December 1999, based upon the foregoing information 
provided by the appellant that indicated that she had 
remarried earlier than VA had previously believed (October 
1984 versus June 1988), an additional overpayment in the 
amount of $22,812 was assessed against the appellant, 
resulting in a total overpayment debt of $72,088.00.  

In an April 2000 statement of the case, the RO acknowledged 
that the October 1994 letter informing the appellant of an 
overpayment was sent to an incorrect address.  As such, it 
was determined that the rating decision denying the claim on 
the basis of an untimely waiver request was erroneous.  
Nevertheless, the claim remained denied.

Upon submission of a VA Form 9 in April 2000, the appellant 
perfected her appeal of entitlement to a waiver of 
overpayment.  As noted above, in July 2007, the Board found 
that the overpayment in the amount of $72,088.00 had been 
validly created against the appellant and that there was no 
indication of bad faith on her part in connection with the 
overpayment.  The matter was remanded to the RO for the 
adjudication of the issue of whether the enforcement of 
collection of the overpayment against the appellant would 
violate the principles of equity and good conscience.  

In November 2007, the appellant filed a financial status 
report (FSR).  In that report, she indicated that she was 
unemployed and unmarried, and that her only source of income 
was Social Security Disability income in the amount of 
$790.40.  She indicated that her total monthly expenses were 
$720, allowing her a net monthly surplus of $70.40.  She 
reported $940 in assets and no debts.  

Analysis

The appellant requests a waiver of the recovery of the 
overpayment of VA DIC benefits that was created under two 
separate accountings in the total amount of $72,088.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  In the July 2007 Board decision, it was determined 
that there was no indication of fraud, misrepresentation or 
bad faith on the part of the appellant in this case.  
Therefore, there is no statutory bar to waiver of recovery of 
the overpayment.  

The question now before the Board for review is the issue of 
whether the evidence shows that recovery of the overpayment 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The appellant essentially contends that the principles of 
equity and good conscience would support her request for a 
waiver, since according to her, she was not at fault in the 
creation of the overpayment, she was not unjustly enriched, 
and its collection would impose an undue hardship.  In 
general, she argues that she was not at fault since she 
attempted to advise VA by mail of her remarriage immediately 
after it occurred, and rightfully assumed that they had 
received the notice since she heard no more about her DIC 
benefits until she was advised by the Internal Revenue 
Service (IRS) in 1999 that they were going to begin the 
collection of the overpayment.  She further states that but 
for the intervening fraud perpetrated on VA and her by her 
mother, there would have been no overpayment.  She argues 
that there was no enrichment on her part since she received 
none of the benefits during the time that the overpayment was 
being created, and that her poor health and financial status 
makes the repayment of the overpayment unfeasible without 
imposing upon her severe financial hardship.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, and undue hardship are more significant to the 
case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the debtor had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the appellant 
alleges that she was not at fault because she did what she 
could to inform VA of her remarriage, and that it was solely 
the fraud of her mother that led to the overpayment 
indebtedness.  Although the Board has found the appellant 
credible with respect to her assertions of fraud on her 
mother's part, and her further assertions that she had no 
knowledge of the overpayment until the collection efforts by 
the IRS in 1999, the evidence does not fully support her 
general theory that she was without fault in the creation of 
that overpayment.  

First, the evidence of record demonstrates that the appellant 
had not only constructive but actual knowledge of the 
necessity to promptly report to VA any changes in her marital 
status, and of the critical consequences of the failure to 
report such a change.  The more critical question, however, 
involves the care that the appellant took to inform VA of her 
remarriage, and just as importantly, the care that she took 
to ascertain whether or not the DIC direct deposit payments 
she was receiving had been discontinued.  

Although VA clearly did not receive it, the Board has no 
reason to doubt the authenticity of the handwritten letter 
that the appellant alleges she had sent VA upon her 
remarriage.  Assuming that she sent the letter and that it 
was not received by VA, it is the actions of the appellant 
thereafter that are at issue in terms of her culpability in 
the creation of the overpayment.  Critical to the finding 
that the appellant did not thereafter exercise due care in 
avoiding the overpayment are three important considerations.  
First, at the time of her remarriage, the appellant enjoyed a 
sophisticated financial career as an office manager in a real 
estate and investment firm.  Certainly, she was aware of how 
to communicate messages of significant financial consequence 
to others, including the critical importance of making sure 
that those messages had been received.  It would have been 
reasonable in such circumstances for her to send a registered 
letter, or to follow up with a phone call.  It would be that 
type of due diligence that would be expected of her in her 
capacity as an office manager.  If she owed such care to her 
financial clients, clearly she owed an equal amount of care 
to VA.  Second, it is probative to note that before her 
remarriage and during the time that the appellant personally 
received DIC benefits, there was at least one instance in 
which her communications with VA did not result in a timely 
disposition of her requests.  She was clearly put on notice 
that sending only one letter on a critical subject to VA 
would not always get the intended result.  Third, it is 
unclear at what point the appellant realized that she could 
no longer trust her mother.  Regardless, it was imprudent for 
her to allow a joint saving account to remain in her name 
together with her mother's name.  It was equally negligent of 
her to fail to monitor the account to make sure that her VA 
direct deposits had ceased.  

After consideration of the record, the Board concurs with the 
RO that the appellant was at fault in the creation of the 
overpayment.  She had been properly advised that her 
remarriage would terminate her DIC benefits, and that she was 
under a duty to make sure that VA would be made aware of her 
remarriage so they could terminate those benefits.  The 
appellant did not perform adequate due diligence given her 
education and financial background, and as such, she should 
not avoid all responsibility for that negligence simply 
because of the fraud perpetrated by her mother.  Although 
such factors can be considered in mitigation, the appellant 
cannot expect to be totally absolved from a personal 
obligation because of the intervening criminal acts of 
others.  It was the appellant's simple failure to fulfill a 
duty and contractual obligation that she had to the 
government that directly resulted in the creation of the 
overpayment, and by definition, and under all accepted 
criteria, the appellant must be considered at fault.

On the other hand, VA was not without fault in the creation 
of the overpayment.  Despite several opportunities to update 
their records, VA never kept track of the appellant's current 
address, and kept sending correspondence to the appellant at 
the long-outdated [redacted] Street address.  Although VA is a 
large organization, it should be held responsible for 
communications within its own department, specifically in 
this case, the loan guaranty division and the veteran's 
benefits division.  This is so, particularly in an instance 
when a VA benefits recipient is in default on a VA guaranteed 
loan, as in the instant case.  Significantly, during the time 
that the overpayment was being created, VA had sent out 
several communications to the appellant regarding the 
increases in her DIC benefits.  Had just one such 
communication been sent to the appellant at her correct 
address, this would likely have alerted her to the fact that 
she was still in receipt of DIC benefits, and led her to the 
conclusion that they were being misdirected to her mother via 
the direct deposit savings account.  Furthermore, reasonable 
due care by VA may have led to the discovery that they were 
directing the deposit of VA benefits into a bank account that 
was no longer shared by the intended recipient.  Moreover, it 
would have been far more prudent for VA to send the appellant 
a letter asking her to advise them of her current marital 
status well before 10 years had passed.  Thus, with regard to 
the balancing of faults between the appellant and VA, the 
fault in the creation of the debt is shared equally between 
the appellant and VA.  

With respect to the question of unjust enrichment, the Board 
finds that failure of the Government to insist upon its right 
to repayment of the debt would not result in the appellant's 
unjust enrichment at the expense of the Government.  Once 
again, the appellant's testimony and assertions that she 
received none of the overpayment is deemed highly credible.  
It appears more likely that it was the appellant's mother who 
was unjustly enriched.  Given the nature of their strained 
relationship, it is unlikely that the appellant's mother 
would have shared any of the ill-gotten bounty with the 
appellant.  

In terms of equity, the Board finds that because of the equal 
opportunities that the appellant and VA had to avoid the 
creation of the overpayment in question, they should share 
equal responsibility for the overpayment in question of 
$72,088.00.  Given that the appellant was not unjustly 
enriched, and that the collection of the full amount of that 
overpayment may result in an unfair gain to VA (because of 
their shared culpability), the Board believes that waiving at 
least one-half of the appellant's overpayment indebtedness, 
while enforcing collection of the other half, namely 
$36,044.00, plus accrued interest, directly from her would be 
equitable.  

The Board must analyze, however, whether recovery of the 
allocated one-half of the overpayment from the appellant in 
the amount of $36,044.00 would result in undue financial 
hardship.  In the recent financial status report submitted in 
November 2007, the appellant reported no income from wages, 
but did show a positive monthly balance after payment of 
monthly expenses of over $70.  The existence of a monthly 
surplus demonstrates that the appellant has liquid assets 
available that would be able to cover the repayment of her 
overpayment indebtedness over time.  Significantly, in 
September 2004, the appellant's ex-spouse, E.E.G., submitted 
a statement in which he indicated that he and the appellant 
were divorced in April 2004, and that the appellant was 
receiving $900 per month in alimony from him.  The Board has 
no reason to doubt the accuracy of this statement.  
Consequently, if this information is correct, the appellant 
would have significant additional assets to allocate toward 
her overpayment debt.  Moreover, it appears that the 
appellant's remarriage has now terminated.  It is therefore 
possible that she could reinstate her DIC benefits adding 
further to her income and ability to repay the reduced 
overpayment.  See 38 U.S.C.A. § 1311(e) (West 2002); 38 
C.F.R. § 3.55(a)(3) (2007).

A realistic projection of the appellant's foreseeable 
financial status is that she should be able to pay a 
significant amount per month toward the overpayment 
indebtedness.  On that basis, the Board finds that with a 
minimum of financial conservation, the appellant should be 
able to repay her overpayment indebtedness over time out of 
the monthly surplus and additional income from alimony she 
receives.  The Board also notes that the appellant reported 
that she is essentially debt-free.  She is expected to accord 
a debt to VA the same regard given to any other debt.  With 
prudent budgeting, it is apparent that collection of the 
overpayment would not in any way deprive her of the basic 
necessities of life.  The Board is cognizant of the 
appellant's contentions regarding the impact of her health 
problems on her ability to repay the reduced indebtedness.  
There is no evidence, however, that she will be forced to 
endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the debt.  Thus, there is no 
indication that recovery of the overpayment would cause undue 
hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment not waived herein would be 
unfair, unconscionable, or unjust.  This is so particularly 
since the appellant was at fault in the creation of the 
overpayment.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to waive one 
half of the overpayment in the amount of $36,044.00, nor 
would it be unfair to recover the reduced indebtedness in the 
amount of $36,044.00.  The end result would not be unduly 
favorable or adverse to either the Government or the 
appellant.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).  The preponderance of the evidence is 
against the grant of a waiver of one-half of the overpayment 
but the evidence supports the waiver of one-half.  
Accordingly, the prior decision of the RO is modified in that 
the appellant's request for a waiver is granted in part and 
denied in part.  





ORDER

Waiver of recovery of part of the appellant's DIC overpayment 
in the amount of $36,044.00, is granted.  

Waiver of recovery of the remainder of the appellant's DIC 
overpayment in the amount of $36,044.00, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


